Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

~ ANDREW PERRONG,
Plaintiff : CIVIL ACTION
¥.
VICTORY PHONES LLC, : No. 20-5317
Defendant ;
MEMORANDUM
PRATTER, J. JuLY 15, 2021

Concerned by the proliferation of unsolicited telemarketing and auto-dialed phone calls,
Congress passed the Telephone Consumer Protection Act of 1991, 47 U.S.C. § 227. Among other
things, the Act prohibits certain practices that Congress found to be a nuisance and invasion of
privacy and directs the Federal Communications Commission to adopt implementing regulations,
Mims y. Arrow Fin. Servs., LLC, 565 U.S. 368, 371 (2012), The Act also includes a private-
enforcement provision, whereby an aggrieved party can recover statutory damages of $500 for
each cail received that violates the Act. Since the statute’s enactment 30 years ago, the
technological landscape of the telephone industry has evolved. But the TCPA largely has not.

“When a text can be applied as written, a court ought not revise it by declaring the
legislative decision ‘absurd.’” Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 642 (7th
Cir. 2012). Sometimes, the divergence between technology and text may mean that the latter
seems ill-equipped to address the former. Other times, a party may simply be dissatisfied by the
application of a statute to a particularissue. That is the case here. For the reasons that follow, the
Court denies Victory Phones’ motion to dismiss.

BACKGROUND AND PROCEDURAL HISTORY
Andrew Perrong alleges that he received a pre-recorded call from Victory Phones last

October. The pre-recorded message stated that the call was for a survey on behalf of “Public

l

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 2 of 15

Opinion Research.” Mr. Perrong was then instructed to press certain keys in response to certain
questions. The call ended by repeating that the call was “conducted by ‘Public Opinion Research”
and provided a callback number. Mr. Perrong alleges that this single pre-recorded call violates
TCPA’s prohibition on calls using an automatic telephone dialing system or an artificial or
prerecorded voice to any telephone number assigned to “any service for which the called party is
charged for the call. ...” 47 U.S.C. § 227(b)(1)(A). He further alleges that this unsolicited call
“temporarily deprived” him the use of his phone and that “his privacy was improperly invaded.”
Doce. No. 24 (2d Am. Compl.) 7 34.

| The Court granted Victory Phones’ first motion to dismiss with leave for Mr, Perrong to
allege that his telephone constitutes “any service for which the called party is charged for the call.”!
The Second Amended Complaint alleges that Mr. Perrong used a VoIP telephone service—“voice
over internet protocol”—-which includes a “ring charge” for every call that is placed to the number
(even if the call is not answered) and a per-minute charge for each minute of talk time. /d. {{ 25-
26. He alleges that the VoIP service charged him for the subject call. VoIP technology allows for
voice calls placed over a broadband Internet connection, rather than by using a traditional analog
telephone line. To that end, Mr. Perrong states that “[t]his number is used for personal, household
purposes, but is not a traditional copper residential landline nor a cell phone.” Doc, No. 30-1
(Perrong Decl. 4 4).

Victory Phones again moves to dismiss on the grounds that Mr. Perrong is a “serial
plaintiff’ who lacks standing and that the implementing regulations of the TCPA bar his claim.

The Court heard oral argument, following which the Court invited the parties to file supplemental

briefs.

 

| Perrong v. Victory Phones LLC, --- F. Supp. 3d --- , No. CV 20-5317, 2021 WL 516268 (E.D, Pa,
Feb. 11, 2021).

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 3 of 15

LEGAL STANDARDS

L Rule 12(b)(1)

A challenge to subject-matter jurisdiction may be raised at any time during the litigation.
GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 34 (3d Cir. 2018). When a party
questions the court’s power to hear the case, the court must determine whether the challenge is a
facial or factual attack. Constitution Party of Pa. y, Aichele, 757 F.3d 347, 357 Gd Cir. 2014).

A facial attack requires the court to consider “a claim on its face.” It “asserts that it is
insufficient to invoke subject matter jurisdiction ... because, for example, .. . there is no indication
of a diversity of citizenship among the parties[.]” /d. at 358. When a defendant advances a facial

| attack, the “Court must consider the allegations of the complaint as true.” Mortensen v. First Fe ed.
Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977). For that reason, the standard to evaluate a
12(b)(1) facial attack is similar to that used for evaluating a 12(b)(6) motion.

A factual attack, on the other hand, challenges the allegations underlying the plaintiff's
assertion of jurisdiction. This can be through filing an answer or “otherwise presenting competing
facts.” Davis vy. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016). Accordingly, the Court may
consider evidence outside of the pleadings. Unlike a facial attack, the plaintiff has the burden to
establish that subject matter jurisdiction does exist. Mortensen, 549 F.2d at 891.

Il. Rule 12(b)(6)

A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint. To ptovide
defendants with fair notice, a plaintiff must provide “more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555 (2007). Courts in the Third Circuit conduct a two-part analysis. First, any legal

conclusions are separated from the well-pleaded factual allegations and are disregarded. Fowler
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 4 of 15

v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Second, the court determines whether
the facts alleged establish a plausible claim for relief. fd at 211.

At the pleading stage, the court accepts “all factual allegations as true, construe[s] the
complaint in the light most favorable to the plaintiff, and determine[s] whether, under any
reasonable reading of the complaint, the plaintiff may be entitled to relief.” /d. at 210. Ifthe court
can only infer “the mere possibility of misconduct,” the complaint has failed to show an entitlement
to relief. [d. (citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). The Court need not ignore or
discount reality. Nor must the Court “accept as true unsupported conclusions and unwarranted
inferences.” Doug Grant, Inc. v. Greate Bay Casino Corp., 232 F.3d 173, 183-84 (3d Cir. 2000).

DISCUSSION

Victory Phones advances two arguments as to why dismissal is the proper course. First, it
argues that Mr. Perrong lacks standing because he has not suffered an injury-in-fact and because
his status as a “professional plaintiff’ takes him outside of the TCPA’s zone of interests. Second,

| it reiterates its argument from the first motion to dismiss that its calls to residential phone lines are
exempted from TCPA liability. So, it maintains that Mr. Perrong fails to state a claim.
I. Whether Mr. Perrong Has Standing |

Victor Phones argues that Mr. Perrong lacks both constitutional and “prudential” standing
because it claims that he is not part of the category of people that the TCPA is designed to protect.
Insofar as Victory Phones challenges this Court’s jurisdiction to adjudicate the case, Mr. Perrong
satisfies the minimum requirements. As to the “prudential” standing argument, the Court construes
it as a challenge to his statutory standing and rejects it as premature at best.

A. Constitutional Standing

To have Article III standing, a plaintiff must have “(1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 5 of 15

a favorable judicial decision.” Spokeo, Inc. v. Robins, 1368. Ct. 1540, 1547 (2016). To establish
an “injury in fact,” a plaintiff must show that he has suffered an “invasion of a legally protected
interest” that is “actual or imminent” and “concrete and particularized.” Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560 (1992). The requirement of a concrete injury does not fali away simply
because the plaintiff asserts a statutory violation. Spokeo, 136 S. Ct. at 1549. But once a plaintiff
has satisfied those three elements, the action “presents a case or controversy that ts properly within
federal courts’ Article III jurisdiction.” Lexmark fnt’l, Inc. v. Static Control Components, Inc.,
572 U.S. 118, 125 (2014).

The Third Circuit Court of Appeals has made clear that a TCPA plaintiff pleads a
“concrete” injury when she “sues under a statute alleging the very injury the statute is intended to
prevent” and there exists a “close relationship” between the statutory claim and a cause of action

“traditionally” recognized in “English or American courts.” Susinno y. Work Out World Inc., 862

F.3d 346, 351 (3d Cir. 2017). The appellate court in Susinno first found that the plaintiff's -

“nuisance and invasion of privacy” complaint which arose from a single pre-recorded telephone
call and voicemail was “prototypical” of the sort proscribed by the TCPA. Moreover, the court
found that, in enacting the TCPA to address unsolicited calls, Congress merely “elevated a harm”
that was of a similar flavor to privacy and nuisance causes of action. Jd, at 352. So, Ms. Susinno’s
single cali was enough to allege a concrete harm sufficient to confer standing.

With the benefit of the Susinno framework, Mr. Perrong meets the minimum constitutional
standing requirement, He alleges that he received an unsolicited pre-recorded call from Victory
Phones. The resulting inury—nuisance and temporary deprivation of his phone—is cognizable
for purposes of Article HI standing.

Victory Phones contends, however, that Mr. Perrong has not suffered an “injury in fact”

because the subject phone call is exempt from the types of calls that give rise to TCPA liability.

|
!

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 6 of 15

Under Victory Phone’s theory, Mr. Perrong’s legally protected interests were not violated so, at
most, he asserts a “generalized grievance” against telemarketers. Victory Phones’ “constitutional”
standing argument, however, is not a challenge to this Court’s jurisdiction and constitutional power
to adjudicate this case. Verizon Md. Inc. v. Public Serv. Comm’n of Md., 535 U.S. 635, 642-43
(2002).

As the Supreme Court made clear in Lexmark, “other requirements, whether prudential or
‘tied to a particular statute,’ do not affect [the Court’s] constitutional jurisdiction.” Jn re Wilton
Armetale, Inc., 968 F.3d 273, 281 Gd Cir. 2020) (distinguishing constitutional standing from the
statutory requirements of bankruptcy “standing”). Rather, whether the subject phone call falls into
a content-based exemption promulgated by the FCC is properly a merits question—indeed, one
that Victory Phones raises on a Rule 12(b)(6) challenge and which the Court will consider there.
See Section Il, infra; Leyse v. Bank of Am. Nat. Ass'n, 804 F.3d 316, 320 & n.3 (3d Cir, 2015). To
hold otherwise would potentially give constitutional stature to almost every merits inquiry and
require an Article III standing analysis to determine whether a provision in the TCPA applies or
not. Mr. Perrong has met the three elements of constitutional standing, although the question
remains whether he has a claim on the merits.

B. Statutory Standing?

Separate from the jurisdictional inquiry, a plaintiff must also contend with the presumption
that a “statutory cause of action extends only to plaintiffs whose interests ‘fall within the zone of

interests protected by the law invoked.’” Leyse, 804 F.3d at 320 (quoting Lexmark, 572 U.S. at

 

2 Victory Phones argues that Mr. Perrong lacks “prudential standing” because he supposedly does
not come within the statute’s zone of interests. “Prudential standing” is something of a “misnomer” in this
context. Lexmark, 572 U.S. at 127 (“Whether a plaintiff comes within the ‘zone of interests’ Is an issue
that requires us to determine, using traditional tools of statutory interpretation, whether a legislatively
conferred cause of action encompasses a particular plaintiff's claim.”). Accordingly, despite Victory
Phones’ nomenclature, the Court considers whether Mr. Perrong has statutory standing.

6

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 7 of 15

129). Victory Phones argues that Mr. Perrong has so frequently alleged violations of the TCPA
that he has turned himself into something of a professional plaintiff and appears to welcome
unsolicited calls from which he then launches litigation.

The question is whether Mr. Perrong falls within the class of plaintiffs whom Congress has
authorized can bring a suit under the TCPA. The TCPA does not hide its intended purpose to
vindicate a plaintiff's privacy interests. TCPA, § 2, { 5, 105 Stat. 2394, note following 47 U.S.C.
§ 227 (Congressional Findings). It was enacted to address the “proliferation of automated
telemarketing calls... to private residences,” which Congress found to constitute a nuisance and
invasion of privacy. Leyse, 804 F.3d at 322; see Mims, 565 US. at 372. To that end, the TCPA
prohibits calls using an automatic telephone dialing system or an artificial or prerecorded voice to
any telephone number assigned, among other things, to a “any service for which the called party
is charged for the call... .” 47 U.S.C. § 227(b)(1)(A). And it authorizes a private cause of action
to people who receive calls that violate the Act, including statutory damages of $500 for each
violation. Jd. § 227(b)(3).

In determining whether a plaintiff's injury comes within the acceptable ‘zone,’ courts do
not question whether Congress should have authorized the suit. The question is whether Congress
did authorize it. Lexmark, 572 U.S. at 128. Victory Phones contends that Mr. Perrong’s economic
motivations—inferred from his prolific filings—removes him from the statute’s zone of interests.
Nothing in the text of the Act supports this argument.

Implicit in Defendant’s statutory standing argument is the notion that expertise in plaintiff-
side TCPA litigation is necessarily bad—bad enough to rob a plaintiff of his future ability to bring
cases. “Nothing in the Constitution, though, requires a plaintiff to be a naif. Litigation is not

college athletics: there is no ‘amateurs only’ rule.” Cunningham v. Rapid Response Monitoring

 

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 8 of 15

| Servs., Inc., 251 F. Supp. 3d 1187, 1195 (M.D. Tenn. 2017).? The Court declines to give Victory
Phones a “free pass” simply because they robo-dialed a caller aware of his rights under the TCPA.
See, e.g., Evans v. Nat'l Auto Div, L.L.C., No. CV 15-8714, 2016 WL 4770033, at *3 (D.N.J.
Sept. 13, 2016); Mey v. Venture Data, LLC, 245 F, Supp. 3d 771, 783 (N.D.W. Va. 2017)
(Although plaintiff has “telephone answering and recording equipment which is more
sophisticated than that of the average consumer . . . [t]his does not deprive the plaintiff of standing
any more than the purchase of a burglar alarm would indicate that the homeowner wanted her
house to be broken into.”).

The Court declines, at this time, to find that Mr. Perrong lacks the interests that the TCPA
is designed to protect. So doing, it rejects Victory Phones’ argument—as has become routine for
defendants in TCPA suits to advance—that this case should adopt the reasoning of the Western
District of Pennsylvania in Stoops v. Wells Fargo Bank, N.A. 197 F, Supp. 3d 782 (W.D. Pa.
2016), The plaintiff in Stoops was found to lack statutory standing because her privacy interests
were not violated when defendants called her. She specifically testified that she purchased at least
35 cell phones and cell phone numbers with prepaid minutes for the express purpose of filing
TCPA suits “a5 a business.” Jd. at 798-800. There are a few critical distinctions between Stoops
and this case that give this Court pause.

The court in Steops held that the plaintiff lacked statutory standing at the summary
judgment stage and with the benefit of discovery. There was no doubt about Ms. Stoops’ admitted
intentions. Here, by contrast, Mr. Perrong’s declaration submitted with his response to the motion

states that he does “not maintain any telephone numbers for the purpose of bringing lawsuits.”

 

3 Leaving aside the etymology of the word “amateur”—“one who loves”—the Supreme Court’s

recent decision in Nat’? Collegiate Athletic Ass'n v. Alston, 141 8. Ct. 2141 (2021), blurs the line between
amateurism and professionalism somewhat. Amateur, Merriam-Webster, https://www.metriam-
webster.com/dictionary/amateur (last visited July 14, 2021).

 

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 9 of 15

Doc. No. 30-1 4 18. And the parties have not proceeded to summary judgment, much less engaged
in discovery.

At oral argument, Victory Phones emphasized that it was making a factual attack on
Mr. Perrong’s standing, which permits the Court to consider evidence outside of the pleadings,
including his prior cases and supporting documents filed in those. Davis v. Wells Fargo, 824 F.3d
333, 346 (3d Cir. 2016). On this basis, Victory Phones contends that the Court can find-—at this
early stage—that Mr. Perrong lacks standing without any discovery.

Even considering the raft of lawsuits, the Court is not persuaded by Victory Phones’
“entrapment” argument.’ Victory Phones highlights situations in which Mr. Perrong has sought
additional communications in order to learn the identity of the offending caller. But these
additional communications follow his first suffering an injury cognizable under the TCPA. For
TCPA purposes, the point is that the caller placed the offending call in the first place. And courts,
both within this Circuit and outside, have rejected the argument that a plaintiff who poses as an
interested consumer negates standing under the TCPA. See, e.g. , Abramson v. Oasis Power LLC,
No. 2:18-CV-00479, 2018 WL 4101857, at *6 (W.D. Pa. July 31, 2018), report and
recommendation adopted, No. CV 18-479, 2018 WL 4095538 (W.D. Pa. Aug. 28, 2018);
Cunningham v. Rapid Response Monitoring Servs., Inc., 251 F. Supp. 3d 1187, 1195 (M.D. Tenn,
2017). Assuming that Mr. Perrong has previously sought additional information from a

telemarketer in order to identify it, such conduct is merely part of enforcing the TCPA.

 

4 Defendant cites to some of Mr. Perrong’s “outlandish schemes” in its motion to dismiss. On one —
occasion, Defendant suggests that Mr. Perrong pretended to place two orders for Viagra in order to then
invite further contact with the caller. The complaint in that case, however, shows that Mr. Perrong had
initially received the auto-dialed prerecorded solicitation calls—-which formed the basis of his complaint.
The purchase order was designed to reveal defendant’s identity so that he could properly file a complaint.
Complaint, Perrong v. Voisel LLC et al., 2:18-cv-2227-GAM (E.D. Pa. filed May 29, 2018),

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 10 of 15

Moreover, Sfoops is the narrow exception to TCPA statutory standing.» Courts have
declined to extend its holding when the phone number was not procured for the express purpose
of receiving calls on which to base future TCPA litigation. See e.g., Evans, 2016 WL 4770033, at
*3 (“Stoops is distinguishable from this case on the grounds that the plaintiff in that case
acknowledged that she only purchased cell phones in order to file TCPA lawsuits.”); Cunningham
vy. Mark D. Guidubaldi & Assocs., LLC, No. 448CVOOLI8ALMCAN, 2019 WL 1119365, at *4
(E.D. Tex. Jan. 11, 2019), report and recommendation adopted, No. 4:18-CV-118, 2019 WL
1117915 (E.D. Tex. Mar. 11, 2019) (Plaintiff “expressly acknowledged that she only purchased
the cell phones at issue for the purpose of receiving automated telemarketing calls and
subsequently filing TCPA suits.”).

The injury which confers statutory standing exists regardless of the fact that Mr. Perrong’s
name has previously appeared on the left side of the “v.” His decision to pursue his rights under
the TCPA “should not negate otherwise privacy interests simply because [he] may be motivated
to sue by the TCPA’s damages provisions.” Abramson y. Oasis Power LLC, No, 2:18-CV-00479,
2018 WL 4101857, at *5 (W.D. Pa. July 31, 2018), report and recommendation adopted, No. CV
18-479, 2018 WL 4095538 (W.D. Pa. Aug. 28, 2018). Moreover, because the TCPA “is a remedial
statute, it should be construed to benefit consumers.” Leyse, 804 F.3d at 327. Victory Phones’
argument finds no support in the text or spirit of the statute. At the motion to dismiss stage,

Mr. Perrong’s allegations fall within the zone of interests protected by the TCPA.

 

5 In its reply, Victory Phones relied on a recent District of Nevada case endorsing the reasoning in
Stoops. Garcia v, Credit One Bank, N.A., No. 218CVI9LICMESY, 2020 WL 4431679 (D. Nev. July 31,
2020). But Garcia—like Stoops—was at the motion for summary judgment stage. And, the “undisputed
material facts” showed that Garcia “kept re-purchasing pre-paid phone minutes, apparently in order to keep
receiving unwanted calls.” 4 at *3. Neither of these arguably dispositive characteristics are present in
this case.

10

 

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 11 of 15

Il. Whether Mr. Perrong States a Claim

Victory Phones next argues that the Second Amended Complaint should be dismissed
because it maintains that the subject call is exempted from the TCPA’s prohibitions. The Federal
Communications Commission has promulgated rules that exempt certain types of calls based on
the content or type of caller. 47 U.S.C. § 227(b)(1)(B). Prior express written consent is no/
necessary when a call (1) is made “to any residential line using an artificial or prerecorded voice”
and (2) is “not made for a commercial purpose.” 47 C.F.R. § 64.1200(a)(3)(ii). Because Victory |
Phones argues that the subject call was placed to a “residential line” and the call was for non-
commercial political or survey purpose, Mr, Perrong cannot maintain a TCPA claim.

Following the dismissal of his first amended complaint, Mr. Perrong now alleges that the
number dialed is “assigned to a VoIP service” and that he is charged for each call that is transmitted
through the VoIP service. 2d Am. Compl. [ff 22-23. Because he incurred a charge for the subject
call, separate and apart from whatever overall service fee for the VoIP, he responds that his claim .
falls within the “catch-all” provision of the TCPA. 47 U.S.C, §§ 227(b)(1)(A).

The Court begins, as it must, with the plain text of the statute and “the assumption that the
ordinary meaning of that language accurately expresses the legislative purpose.” U.S. v. Albertini,
472 U.S. 675, 680 (1985); see also Gibson v. State Farm Mut. Auto. Ins, Co., 994 F.3d 182, 186
(3d Cir, 2021). When “the statutory language provides a clear answer, [the analysis] ends there as
well.” Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999).

As a threshold matter, the Court finds that the operative language of the TCPA is
unambiguous. Section 227(b)(1)(A) prohibits placing artificial and pre-recorded voice calls to a
variety of telephone numbers. Relevant here, § 227(b)(1)(A)(iii) prohibits calls to numbers

“assigned” to paging services, cell phones, radio services, and “any service for which the party is

11-

 

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 12 of 15

charged for a call.” There are two textual clues that lead the Court to find that § 227(b)(1)(B) does
not bar Mr. Perrong’s claim’as Victory Phones suggests.

First, Mr. Perrong claims that his VoIP service charged him for the subject call. To be
sure, one can purchase an unlimited call or flat fee plan that uses a VoIP service. In that case, a
call placed to a telephone number by way of a VoIP service would of incur a charge-per call. So,
it would not be subject to the call-charged provision and a called party would not be able to take
advantage of subsection 227(b)(1)(A)(iii). See, ¢.g., Klein vy. Com. Energy, Inc., 256 F. Supp. 3d
563 (W.D. Pa. 2017), appeal dismissed, 2017 WL 7135432 (3d Cir. 2017) (granting summary
judgment to caller when evidence revealed that Google VoIP service was free so plaintiff did not
use a service “for which he was charged for a call”).

But that is not the type of fee structure Mr. Perrong alleges he has. His VoIP service incurs
a charge (however miniscule) per call—which he then bears. And it is that economic loss (to say
nothing of the associated annoyance) that the TCPA unambiguously seeks to rectify, The TCPA
does not contain a ‘de minimis’ charge below which a plaintiff cannot state a claim. So, any
charge—even the fractional $0.017 Mr. Perrong alleges he was charged for the subject call-—
suffices. 2d Am. Compl. 33.

Second, § 227(b)\(1)(A)Gii) and § 227(b)(1)(B) refer, respectively, to telephone “numbers”

3

that are “assigned” and to “residential telephone linefs].” VoIP, as its name suggests, is an
Internet-based service. When a subscriber signs up for a VoIP service, he is assigned a VoIP phone
number. So, Mr. Perrong alleges that his number “is assigned” to a VOIP telephone service. /d.
q{ 22-23. He did not plead that the subject number was associated with a physical traditional
telephone line, as would seem to implicate the content-based exemptions in § 227(b)(1)(B).

Prior similar decisions of courts within this Circuit and outside support the Court’s

analysis. There is a growing, albeit limited, body of case law. addressing the impact of a VoIP

12

 

 
‘Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 13 of 15

intermediary connection on a receiving telephone line. Rivero v. Am.’s Recovery Sols, LLC, No.
13 CV 3359 (ENV)(LB), 2015 WL 13731356, at *3 (E.D.N.Y. Nov. 30, 2015), report and
recommendation adopted, No. 13CIV3359ENVLB, 2016 WL 740274 (E.D.N.Y. Feb. 24, 2016)
(noting there is “little guidance in the Second Circuit” on this issue). The prevailing view is that
a plaintiff has a viable claim under § 227(b)(1)(A)iii) provided that plaintiff incurs a charge per
call. See, e.g., Klein, 256 F. Supp. 3d at 581; Baemmert v. Credit One Bank, N.A., 271 F. Supp.
3d 1043, 1050 (W.D. Wis. 2017); Jones v. Experian Info. Sols., No, CV 14-10218-GAO, 2016
WL 3945094, at *7 (D. Mass. July 19, 2016); Tel. Sei. Corp. v. Trading Advantage, LLC, No. 14
C 4369, 2015 WL 672266, at *1 (N.D. Ill. Feb. 17, 2015); Lynn v. Monarch Recovery Memt., Inc,
953 F. Supp. 2d 612, 616-17 (D. Md. 2013), on reconsideration in part, 953 F. Supp. 2d 612 (D.
Md. 2013), and aff'd, 586 F. App’x 103 (4th Cir. 2014), as amended (Oct. 17, 2014).

Moreover, the Court is mindful of Congress’ intent in passing a remedial consumer

protection statute in light of Victory Phones’ attempt to cabin its liability. Gager v. Dell Fin.

Servs., LLC, 727 F.3d 265, 271 (3d Cir. 2013). When interpreting the Act, the Court must construe -

the language “broadly to effect its purpose.” Lesher v. Law Offs. of Mitchell N. Kay, PC, 650 F.3d
993, 997 (3d Cir, 2011). To the extent that the parties propose equally plausible interpretations, a
statutory “tie” goes to the consumer. Leyse, 804 F.3d at 327.

Victory Phones argues that the Court must give effect to every clause and word in the
' statute. The Court does not disagree. However, Victory Phones’ suggested interpretation—that
§ 227(b)(1)(B), the exemption for calls made to “residential”® telephone lines governs—treads the
words “any service” within the call-charged provision” out of the statute. It argues that holding

otherwise—allowing Mr. Perrong’s claim to proceed on the basis that he uses a VoIP service—

 

6 The TCPA does not define “residential.” The Third Circuit Court of Appeals has interpreted
residential to refer to landlines and has juxtaposed those physical lines with wireless ones. Gager, 727 F.3d
at 273 (The residential telephone line section applies “only to autodialed calls made to fand-lines.”).

13

|
|

 

 

 

 

 

 

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 14 of 15

would “render meaningless Congress’ intent to treat residential telephones” differently from other
calls. Doc. No. 26-1 at 27.

At oral argument, Victory Phones maintained that the relevant technology has eclipsed the
law. That may well be the case. But the Court does not then follow Victory Phones’ argument
that the Court must then ignore intermediary VoIP technology even if it eventually forwards a call
to a residential line. According to Victory Phones, the FCC’s implementing regulations adopting
~ content-based exemptions apply to al/ “residential telephone lines.” It maintains that there is no
carve out for a residential line that carries a charge per call, despite the FCC’s awareness of VoIP
and its ability to route to residential lines. But Victory Phones has not cited any definitive statement
from the FCC that removes services that incur a charge per call from the protections of the call-
charged provision.2 Moreover, even if the Court found the statute silent or ambiguous as a
threshold matter, see Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984),
which it does not, the Court is left without a relevant agency statement to which it could
theoretically defer in resolving this issue.

Considering the practical implications, Victory Phones advances a not implausible
interpretation of the statute. Connecting a VoIP service with a charge-per-call function to a
residential telephone line opens the dialer to liability under the call-charged provision. But the

Court is not the proper forum to mold the TCPA to better frame the evolving technological

 

7 To be sure, Victory Phones glosses over the use of “any” to modify “amy call using any automatic
telephone dialing system” to “any telephone number assigned to . .. any service for which the called party
is charged for the call.” 47 U.S.C. § 227(b)(1)(A)Gii) (emphasis added).

8 Following oral argument, Victory Phones submitted a brief supplemental position paper. In
response to the Court’s question at oral argument, Victory Phones again referred to recent guidance issued
by the FCC which distinguished between “mobile phones” and “landlines.” Doc. No. 40. The Court’s
point still stands: the guidance cited to is silent as to the effect of a service—VolP or otherwise—that incurs
a charge per call. And, to the extent “landline” is intended to refer to traditional telephone lines connected
by cables, Mr. Perrong’s phone number would not qualify because it is connected over the Internet.
Moreover, the Court’s focus is less on the VoIP technology itself and on the fact that the particular service
subscribed to here carried a charge per call fee.

14

 

 

 

 
Case 2:20-cv-05317-GEKP Document 42 Filed 07/15/21 Page 15 of 15

landscape. Nor is the Court persuaded by Victory Phones’ claim that this is one of the “rare cases”
when the Court should set aside the strict language of the statute in favor of the “intention of the
drafters.” United States v. Ron Pair Enters., Inc., 489 U.S. 235, 242 (1989). As Victory Phones
notes, the statute does reflect Congress’ intent to distinguish between cell phones and residential
landlines, Compare 47 U.S.C. § 227(b)(1)(A)Gii) with id. § 227(b)(1)(B). But Congress also
intended to pass legislation that addressed the consumer-borne costs from unsolicited phone calls.
Inre Rules Implementing the Tel. Consumer Prot. Act of 1991,30 FCC Red. at 7979-80 (Congress’
intent “was to protect consumers from the nuisance, invasion of privacy, cost, and inconvenience
that autodialed and prerecorded calls generate.”). Victory Phones essentially asks the Court to
cherry-pick the Congressional intent that shields it from liability. That the Court will not do.

CONCLUSION

For the reasons set out in this Memorandum, the Court denies Victory Phones’ motion to

dismiss the Second Amended Complaint. An appropriate order follows.

BY "YY COURT:

és E. KA PRATTER
ITED S11 ‘ATES DISTRICT JUDGE

   

15

 

 

 
